Citation Nr: 1708865	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  06-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Portland, Oregon currently has jurisdiction over the Veteran's claims.

In March 2009, the Veteran testified before a Veterans Law Judge (VLJ) at Travel Board hearing.  In March 2016, the Veteran was informed that the VLJ who held the March 2009 hearing could no longer participate in the decision, and he was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2015).  In April 2016, the Veteran responded that he did not wish to appear at another hearing; therefore, no further action concerning a Board hearing in necessary.

In July 2009, the Board denied the Veteran's claim for an increased rating for his left shoulder disability.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In December 2010, the Veteran's representative and VA General Counsel filed a joint motion for remand (JMR), and the Court granted the JMR and remanded the case to the Board for further action.  In June 2011, the Board remanded the Veteran's claim for further development.

In December 2012, the Board again denied the Veteran's claim for an increased rating for a left shoulder disability.  The Veteran appealed the decision to the Court.  In October 2013, the Veteran's representative and VA General Counsel filed another JMR, and the Court granted the JMR and remanded the case to the Board for further action.

In January 2014, the Board determined that the entitlement to a TDIU had been raised pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  It remanded the claim, along with the claim of an increased rating for a left shoulder disability, for additional development.  

In May 2015, the Board again denied the Veteran's claim for an increased rating for a left shoulder disability, as well as his claim for a TDIU.  The Veteran appealed the decision to the Court.  In January 2016, the Veteran's representative and VA General Counsel filed another JMR and, in February 2016, the Court granted the JMR and remanded the case to the Board for further action.

In July 2016, the Board remanded the appeal for further development, and the case is now again before the Board.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by pain, limitation of motion, and mild instability.
 
2.  The Veteran's left shoulder disability is not manifested by limitation of motion of the arm to midway between side and shoulder level, ankylosis, fibrous union or nonunion of the humerus, loss of head of the humerus, or frequent episodes of dislocation with guarding of all arm movements.  

3.  The Veteran's service-connected left and right shoulder disabilities are not of such nature and severity as to prevent him from securing or following substantially gainful employment.  






CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5202 (2016).

2.  The Veteran is not unemployable as a result of his service-connected left and right shoulder disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

In letters dated in June 2004, October 2004, July 2008, September 2013, and September 2014, the agency of original jurisdiction (AOJ) informed the Veteran of information and evidence necessary to substantiate his claims for a higher rating for his left shoulder disability and for a TDIU, as well as that evidence VA would seek to provide and the information and evidence that the Veteran was expected to provide.  In a March 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the RO's March 2006 letter was issued subsequent to the initial adjudication of the Veteran's claim in February 2005, the late notice was not prejudicial to the Veteran.  In this case, the Veteran's claim for an increased rating for a left shoulder disability was readjudicated by the AOJ and additional SSOCs issued the Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning the appeal.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA medical records are associated with the claims folders, and the Veteran has not indicated that he is in receipt of disability benefits from the Social Security Administration (SSA) for his left shoulder disability.  Also, the Veteran was provided with VA examinations in November 2004, August 2005, August 2011, and October 2013.  A later addendum medical opinion was obtained in December 2014.  Pursuant to the Board's July 2016 remand directive, the Veteran was provided with another VA examination in August 2016.  The clinician examined the Veteran and provided an opinion regarding the functional effects of his left shoulder disability and his employability in light of his bilateral shoulder disability, which was supported by a complete rationale, and considered the Veteran's lay statements and medical history.  The VA examiner also provided the information necessary to evaluate the Veteran's shoulder disability under the applicable rating criteria.  The evidence does not otherwise reflect that there has been a material change in the severity of the Veteran's service-connected left shoulder disability since he was last examined.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  38 U.S.C.A. § 5103A(d).

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2016 hearing, the VLJ noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103  (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board also finds there has been substantial compliance with its prior remand directives, to include requesting additional records and scheduling the above August 2016 examination.  Additionally, a letter was sent to the Veteran in September 2014 requesting any pertinent evidence related to his left shoulder disability and requested that he complete and return the enclosed application (VA Form 21-8940) associated with his claim for a TDIU.  A review of the claims file does not reflect additional evidence or a completed VA Form 21-8940 has been received.  Otherwise, the September 2014 letter informed the Veteran of the requirements of a TDIU and how to substantiate his claim.  Attempts were made to obtain any available records associated with the Veteran's apparent Vocational & Rehabilitation (Voc-Rehab) training.  (Parenthetically, the Veteran reported in April 2006 that he was completing an online degree program in hospitality management with the assistance of Voc-Rehab.)  No records could be located and the Veteran was informed of this fact in a January 2015 letter.  The letter also requested that the Veteran submit any Voc-Rehab records in his possession.  A review of the claims folders does not reflect Voc-Rehab records from the Veteran have been submitted.  Accordingly, the Board finds that the prior remand directives have been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  





II. Analysis

Schedular Evaluation

The Veteran contends that his service-connected left shoulder disability is more disabling than contemplated by his currently assigned 20 percent disability rating. 

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  When assessing a veteran's level of disability, the examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups and, if feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  DeLuca at 206.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body, such as "excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell, supra.  

The Veteran's left shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  The Board points out that this Diagnostic Code, and all diagnostic codes dealing with the shoulder and arm, have separate criteria based on whether a veteran is right or left handed.  The Veteran has reported on separate occasions that he is ambidextrous and that his right hand is his dominant hand.  Given this discrepancy and for the purposes of this decision, the Board will accept that which is more advantageous to the Veteran and will consider his left shoulder to be the major shoulder.  

Under Diagnostic Code 5201, a 20 percent evaluation contemplates limitation of motion of the arm at shoulder level.  A 30 percent evaluation contemplates limitation of motion of the arm midway between side and shoulder level, and a 40 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id. 

The Veteran was afforded a VA joints examination in November 2004.  At that time, the Veteran reported significant pain in his left shoulder with increased pain and discomfort at nighttime.  He reported that when his pain was at its best, it was 5/10, and at worst, 10/10.  Examination of the left shoulder showed a small, well-healed and nontender scar from the Veteran's remote left shoulder surgery.  Range of motion of the left shoulder was 180 degrees of abduction with pain, 160 degrees of elevation with the most pain, 30 degrees of extension with pain, and 90 degrees of internal and external rotation with pain over the left acromioclavicular (AC) joint, which was tender to palpation.  Strength of the upper extremities was 5/5 with pain in the left AC joint.  The Veteran was diagnosed with status post left AC joint separation with degenerative joint disease.  

The Veteran was examined again for VA purposes in August 2005.  At that time, the Veteran reported problems with his left shoulder manifested by instability, stiffness, loss of range of motion, and increased pain with repetitive movement.  On examination, the Veteran's left AC joint was tender.  There was pain on movement, and increased pain on repetitive movement of the shoulders, without additional motion loss.  The Veteran had an active and passive range of motion on the left of 0 to 90 degrees of forward flexion and abduction, and 45 degrees of internal and external rotation.  The Veteran was diagnosed with a history of AC joint separation of the left shoulder with early glenoid degenerative disease, and a history of Putti-Platt repair for instability.  The physician indicated that during flare-ups of pain involving the left shoulder, the Veteran might lose an additional 10 degrees in forward flexion and abduction without additional weakness or incoordination.  

The Veteran was afforded a third VA examination in August 2011.  In recounting the Veteran's history, the examiner noted that the Veteran suffered a traumatic dislocation of the left shoulder during his military career, after which he suffered from recurrent instability.  The examiner added that in November 1974, the Veteran had undergone a left shoulder Putti-Platt procedure to help stabilize the left shoulder.  The Veteran's left shoulder was more stable after the procedure but he continued to have some subtle instability symptoms of subluxation as well as chronic pain and a sensation of loss of strength and endurance.  The instability occurred when he placed his arm in an abducted, externally rotated position.  The examiner additionally commented that the Veteran never had an AC joint separation and never had problems with his left AC joint.  

At the time of the August 2011 VA examination, the Veteran complained of loss of strength and endurance, but stated that he had been able to maintain his motion; however, it was painful.  He noted pain of 6/10 on a daily basis, which flared up to 10/10 by the end of every day.  The Veteran also complained of subtle instability if he put his arm in an abducted, externally rotated position.  On physical examination the examiner noted a well-healed anterior left shoulder scar.  There was tenderness along the anterior joint line.  The left shoulder demonstrated forward flexion of 170 degrees, abduction of 170 degrees, external rotation in 90 degrees of abduction and internal rotation of 70 degrees.  The examiner noted that the findings were consistent with a normal range of motion equal to the Veteran's right side.  Otherwise, the Veteran had 5/5 rotator cuff strength in abduction, external rotation, and internal rotation, although this did cause him some pain.  He had pain at terminal forward elevation, external rotation, and abduction.  His pain started at approximately 160 degrees of forward elevation and abduction and at 80 degrees of external rotation.  With three repetitions, the Veteran's range of motion was unchanged and was not further limited by pain or lack of endurance, strength, or incoordination.  He had positive apprehension in abduction and external rotation consistent with anterior instability.   

The August 2011 examiner also commented that X-ray reports of the left shoulder, to include those dated in October 2000 and November 2004, had reportedly revealed no significant or mild degenerative changes.  The examiner noted that these images were reviewed and he determined that they were not the best views to fully assess glenohumeral arthritis.  The examiner found that there were clear signs of at least moderate glenohumeral degenerative changes with narrowing of the inferior joint space seen on X-ray in 2004 and similar findings on the X-ray in 2000.  Furthermore, X-rays associated with the August 2011 examination confirmed bone-on-bone in the inferior joint space of the glenohumeral joint consistent with moderate glenohumeral arthritis.  The examiner further commented that the AC joint on all of the X-rays was normal with no signs of AC joint separation and no significant degenerative changes. 

The August 2011 examiner diagnosed the Veteran with left shoulder glenohumeral arthritis, moderate with mild instability secondary to chronic instability status post Putti-Platt procedure.  The examiner noted that the Veteran had excellent range of motion and had maintained this throughout all of his VA examinations.  It was noted, however, that the Veteran did have significant glenohumeral arthritis with bone-on-bone in the inferior aspect of the glenohumeral joint.  He also had signs and symptoms consistent with persistent instability of the left shoulder.  The examiner additionally commented:

The Veteran never had an injury to his [AC] joint and there have never been signs of [AC] joint separation.  I am not sure where this diagnosis came from; however, he does have clear documentation of traumatic instability of the left shoulder that started during his military career and was treated with the Putti-Platt procedure.  We now know that the Putti-Platt procedure is often quite successful for stabilizing the shoulder but some patients still has some subtle instability.  Many of these patients develop significant glenohumeral arthritis as they get older.  

The Veteran was again examined for VA purposes in October 2013.  In a Disability Benefits Questionnaire (DBQ), the Veteran reported that since his last VA examination, he had continued to have chronic pain in his left shoulder that felt like it was getting worse.  He also reported a sensation of continued instability, a feeling like the left shoulder would dislocate when he put his left arm behind his head.  On examination, the examiner commented that there was no guarding of the left shoulder but there was localized tenderness on palpation.  Flexion was to 160 degrees with the onset of pain at 150 degrees.  Left shoulder abduction was to 160 degrees with the onset of pain at 150 degrees.  Internal and external rotation were 0-90 degrees with objective evidence of pain at 80 degrees.  There was no evidence of ankylosis.  Following repetitive motion testing, flexion and abduction were unchanged.  The Veteran reported that flare ups did not impact the function of his left shoulder.  Otherwise, the examiner indicated that the Veteran did experience functional impairment of his left shoulder manifested by pain and less movement than normal.  However, there was no additional range of motion loss expected due to pain, weakness, fatigability or incoordination during flare ups or with repeated motion of all motions of the left shoulder.  

In an addendum medical opinion in December 2014, the October 2013 examiner commented that the Veteran's left shoulder had not demonstrated malunion of the humerus or glenohumeral joint; recurrent dislocation of the scapulohumeral joint; nor was there evidence of fibrous union of, nonunion of, or loss of head of humerus.  Furthermore, the examiner commented with respect to the identified glenohumeral arthritis that:

The notations of moderate/mild in conjunction with arthritis are merely indications as to the severity and extent of the arthritis present in the shoulder and are not indications/findings regarding the severity of functional impairment of the left shoulder.  

Most recently, the Veteran underwent a VA examination in August 2016 for his bilateral shoulder disability.  The Veteran reported that he has constant pain in his bilateral shoulders, for which he takes Vicodin, and that he sits around the house moving as little as he can due to pain on all shoulder movements.  He denied loss of activities of daily living, but stated it was just very painful to do everything.  He described his shoulder as having a sharp, burning ache upon movement, and that the farther away from his body, the sharper his pain feels, and that his left side was worse than his right.  He stated that he was a retired truck driver, and that he now drives with his hands in the front bottom of the steering wheel due to pain on turning.  He denied locking, but described that the pain feels like it is stuck at the end of range of motion on both arms for overhead movements.  He reported flare-ups of the shoulder, indicating that all movements caused pain, which worsened as the movement was farther away from his body.  With respect to functional loss, he stated he has less motion every month due to pain in both shoulders.  

Range of motion testing for the left shoulder revealed flexion to 110 degrees, with pain at 90 degrees, abduction to 105 degrees, with pain at 90 degrees, external rotation to 60 degrees, with pain at 55 degrees, and internal rotation to 40 degrees, with pain at 40 degrees.  The examiner noted such pain caused functional loss, and there was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, the anterior shoulder, periscapular region and AC joint were mildly tender on palpation.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after three repetitions.  The examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not examined after repetitive use over time.  However, the examiner found that his examination was medically consistent with the Veteran's statements describing functional loss after repetitive use over time.  Additionally, the examiner determined that the Veteran's functional ability was significantly limited due to pain during flare-ups, indicating the degrees at which pain had its onset during range of motion testing.  The examiner found no additional contributing factors of the Veteran's left should disability.  Muscle strength testing for the left shoulder was 5/5 for forward flexion and abduction, and there was no reduction in muscle strength or muscle atrophy present.  There was no evidence of ankylosis.  Rotator cuff condition was suspected, with the Veteran having a positive Hawkins' Impingement Test, External Rotation/Infraspinatus Strength Test and Lift-off Subscapularis Test, all of which indicate weakness.  The Veteran was unable to perform the Empty-can Test.  Shoulder instability, dislocation or labral pathology was not suspected.  It was noted that the Veteran had separation history of the left AC joint, without current tenderness on palpation, and that such condition affected range of motion of the glenohumeral joint.  The Veteran also had a positive cross-body adduction test on the left side, indicating acromioclavicular joint pathology.  Malunion of the humerus joint was absent, and there was no evidence of fibrous union of, nonunion of, or loss of head of humerus.  The examiner noted there were no other pertinent findings.  Regarding the functional impact of the Veteran's bilateral shoulder disability, the examiner found that such impacted his ability to perform occupational tasks.  In particular, the examiner noted that the Veteran was a driver of taxi, trucks and busses, and that while he still drives a car, it would not be expected that he could drive busses or trucks due to his limited motion and the speed/strength needed in quick response to movements in traffic.  However, the examiner found that the Veteran would not be limited in desk work by his shoulder disability, as he could write and noted that he held his dog in his arms that day in the office.

From the above-reported evidence, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent for his left shoulder disability at any time during the appeal period.  The results of the above VA examinations consistently reveal abduction and flexion limited by some pain but no less than 90 degrees (see August 2005 and August 2016 VA examinations).  As such, the examination results reveal that the Veteran is able to lift his left arm beyond halfway between the side of the body and shoulder level, or 45 degrees.  

Also, VA examinations indicate that on repetitive use the Veteran's left shoulder joint function was additionally limited primarily by pain.  Specifically, the VA examiner in August 2005 indicated that during flare-ups of pain involving the left shoulder, the Veteran might lose an additional 10 degrees in forward flexion and abduction without additional weakness or incoordination.  The August 2011 VA examiner noted that with three repetitions the Veteran's range of motion was unchanged and not further limited by pain or lack of endurance, strength, or incoordination.  The October 2013 VA examiner commented that the Veteran did not report experiencing flare ups, nor was there additional range of motion loss expected due to pain, weakness, fatigability or incoordination during flare ups or with repeated use of the left shoulder.  The August 2016 VA examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after three repetitions, but determined that the Veteran would likely experience functional loss after repetitive use over time.  The examiner further determined that pain during flare-ups was the primary cause limiting the Veteran's functional ability, and indicated the degrees at which pain had its onset during range of motion testing.  

Assuming the most limited range of motion of the left shoulder on VA examination, 90 degrees for both flexion and abduction, and accepting that the Veteran would lose an additional 10 degrees of flexion and/or abduction during a flare up, the limitation in range of motion of the left shoulder due to pain would be to 80 degrees of flexion and/or abduction.  In light of this finding, the Board does not find the Veteran's range of motion of his left shoulder is limited midway between the side of his body and shoulder level, or 45 degrees.  As such, even with consideration of additional range of motion loss due to functional impairment during a flare up, a higher rating under Diagnostic Code 5201 would not be warranted.  See 38 C.F.R. § 4.40; Deluca and Mitchell, supra.  

The Board has also considered whether a rating higher than 20 percent would be available under Diagnostic Code 5200 (ankylosis of the shoulder), Diagnostic Code 5202 (impairment of the humerus), or Diagnostic Code 5203 (impairment of the clavicle or scapula).  In the present case, there is no evidence of ankylosis [ankylosis of scapulohumeral articulation].  On VA examinations during the appeal period, the Veteran was able to move his left shoulder, albeit with motion limited by pain, so it is clearly not ankylosed.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  Additionally, while the August 2016 VA examiner noted that the Veteran had a history of left AC joint separation, there is no evidence that any dislocations of the clavicle or scapula occurred during the appeal period or that such separation was a diagnosis during the appeal period.  Therefore, a disability rating under DC 5203 for dislocation of the clavicle or scapula is not applicable.    

As noted previously, in the October 2013 JMR, the parties to the appeal requested that the Board discuss in more detail the diagnosis of glenohumeral arthritis and whether this diagnosis allowed for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for impairment of the humerus.  As noted above, the August 2011 VA examiner commented that the Veteran did have significant glenohumeral arthritis, which was quantified as being moderate in degree.  

Under Diagnostic Code 5202, impairment of the humerus, with recurrent dislocation of the major shoulder at the scapulohumeral joint with infrequent episodes of dislocation and guarding of movement only at shoulder level, is assigned a 20 percent evaluation.  Recurrent dislocation of the major shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements is assigned a 30 percent evaluation.  In addition, a 50 percent evaluation is provided for fibrous union of the major humerus, a 60 percent evaluation for nonunion (false flail joint) of the major humerus, and an 80 percent evaluation assigned for loss of the head of the major humerus (flail shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

In the report of October 2013 VA DBQ, the examiner noted that the Veteran suffered recurrent dislocation of the major shoulder at the scapulohumeral joint with infrequent episodes of the left shoulder without guarding.  In the above noted December 2014 addendum medical opinion, the October 2013 VA examiner commented that the Veteran's left shoulder had not demonstrated malunion of the humerus or glenohumeral joint, recurrent dislocation of the scapulohumeral joint, nor was there evidence of fibrous union of, nonunion of, or loss of head of humerus.  The August 2016 examiner found no evidence of shoulder instability, dislocation or labral pathology, and, again, malunion of the humerus joint was absent, nor was there evidence of fibrous union of, nonunion of, or loss of head of humerus.  The Board's own review of the medical evidence during the appeal period likewise does not reveal evidence consistent with a higher rating under Diagnostic Code 5202.  Likewise, the October 2013 VA examiner commented in December 2014 that the notations of mild/moderate in conjunction with the glenohumeral arthritis were merely indications as to the severity and extent of the arthritis present in the left shoulder and were not indications/findings regarding the severity of functional impairment of the left shoulder.  

The Board has also considered whether a higher rating for the Veteran's left shoulder disability would be available under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016), based on X-ray findings consistent with mild/moderate glenohumeral arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  In the absence of limitation of motion, a rating no higher than 20 percent is warranted for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

In the present case, as noted above, the Veteran's limitation of motion of his left shoulder is evaluated under Diagnostic Code 5201 for limitation of the arm to the shoulder level.  The Veteran is assigned a 20 percent rating based on loss in range of motion.  As a 20 percent rating is the highest available rating under Diagnostic Code 5003 (in the absence of limitation of motion), a higher rating for the Veteran's left shoulder disability is not available under this diagnostic code.  See also 38 C.F.R. § 4.14 (2016) (the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a claimant's service-connected disability). 

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's left shoulder disability for any period on appeal.  

While the Board acknowledges that the Veteran did experience pain on repetitive motion testing, there is no objective evidence that any impairment prevents him from using his left arm in a relatively normal fashion below the level of his shoulder.  While sympathetic with the Veteran's reported difficulties, the Board finds that the Veteran's degree of impairment on his ability to perform any daily activities is contemplated in the current 20 percent rating.  In so finding, the Board adds that there is no evidence that this disability has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left shoulder disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his left shoulder disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  Therefore, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If an exceptional or unusual disability picture is found, the RO would then refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).   

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id. See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's service-connected disabilities consist of his left shoulder disability, evaluated at 20 percent, and a right shoulder disability (manifested as chronic right shoulder muscle strain to include the rotator cuff, trapezial, and peri-scapular muscles, with mild degenerative changes) evaluated at 10 percent.  

The Veteran's primary symptoms associated with his service-connected shoulder disabilities are pain, limited range of motion, and, with respect to his left shoulder disability, mild instability.  In his October 2013 VA examination, as noted above, the Veteran reported that he continued to have a sensation of instability he described as a feeling that his left shoulder would dislocate when he put his left arm behind his head.  In a September 1997 VA examination, the Veteran reported that his left shoulder did not completely go out, but it "rocks in and out" when he attempted to reach overhead.

Regarding the Veteran's right shoulder, the Board notes that, of the November 2004, August 2005, August 2011, October 2013, and August 2016 VA examinations, the Veteran demonstrated the most restricted range of motion and functional loss at the August 2016 VA examination.  During that examination, it was noted that the Veteran's range of motion was limited by pain, and that this caused functional loss, and that the Veteran also experienced flare-ups which resulted in pain and functional loss.  Such limitation during flare-ups, in terms of range of motion, was measured as flexion to 120 degrees, abduction to 120 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  

Considering the Veteran's bilateral shoulder disability as a whole, the Board specifically notes that the Veteran denied loss of activities of daily living due to such disability, and denied locking of his shoulders, but did report significant pain, and that he has less motion every month due to pain in both shoulders.

In the present instance, the Board finds that the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5200-5203 contemplate the Veteran's reported symptoms for his bilateral shoulder disability.  In particular, the rating criteria consider pain and limitation of motion, which is the Veteran's chief complaint for his left and right shoulder.  Furthermore, as discussed previously, a 20 percent rating under Diagnostic Code 5203 contemplates recurrent dislocation of the major or minor shoulder at the scapulohumeral joint with infrequent episodes of dislocation and guarding of movement only at shoulder level.  The Veteran's description of his "mild instability" in the left shoulder is consistent with a guarding of movement at the shoulder level and above.  The Board notes that the rating criteria address restricted ranges of motion greater than the Veteran demonstrates, and he has specifically denied any loss of being able to conduct activities of daily living.  In sum, the Veteran has not described any symptoms pertaining to his bilateral shoulder disability that are unaccounted for in the rating criteria.  Thus, the symptoms present from the Veteran's bilateral shoulder disability are adequately addressed by the rating criteria.

Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected shoulder disabilities, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture related to his service-connected right and left shoulders is not contemplated by the rating schedule, referral for a determination of whether the Veteran's aggregate disability picture requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

In sum, based on the evidence and analysis above, the Board finds that a rating of 20 percent for the service-connected left shoulder disability is proper.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Individual Unemployability

As noted in the Introduction, above, and per the Board's January 2014 Remand, a claim for a TDIU was accepted as being part and parcel of the Veteran's increased rating claim for his service-connected left shoulder disability.  The Board assumed jurisdiction of the raised TDIU claim in this regard.  The Veteran otherwise failed to complete and submit a formal application (VA Form 21-8940) for a TDIU, as had been requested by the RO per a September 2014 letter.

By way of history, the Veteran filed an original claim for a TDIU in November 1996.  In December 1996, the RO received the Veteran's formal application (VA Form 21-8940), which reflected an employment history of working as a real estate agent, sales associate and travel agent, and that the Veteran had an associate's degree in automotives.  In an April 1997 report of VA examination, the Veteran reported that he had been working at Staples as a salesman for the past six months, and that, prior to that, he owned his own company doing bus tours for the past 10 years.  The examiner commented:

As likely as not I can say that any activity he needs to do overhead, using the left shoulder, that kind of employment he will be unable to do.  For example, auto mechanic work he would be unable to do as likely as not using his left upper extremity.  

In May 1997, the RO denied the Veteran's claim.  

A subsequent October 2004 VA treatment record notes that the Veteran drove a casino shuttle bus and believed his shoulder was worsening due to his job.  During the August 2005 VA examination, the Veteran reported experiencing pain while driving the bus, but that he did not have any lost time.  A September 2005 VA treatment record notes the Veteran as continuing to drive the casino shuttle bus.   

Thereafter, in an April 2006 statement, the Veteran stated that he was no longer driving the casino shuttle bus "because of the strain and pressure it imposed upon my shoulders[,] back and groin areas[.]  [I]t was just to [sic] painful to drive the shuttle bus . . . any longer.  I am now employed . . . as an Auto Sales consultant."  The Veteran additionally noted:

I should graduate from my VA-Rehabilitation on-line course studies Certificate Program [for hospitality management] this summer.  I have been attending part time since [f]all 2004.  

(Parenthetically, as noted previously, records associated with any participation by the Veteran in VA's Voc-Rehab program are unavailable for review.)  

In a June 2006 statement, the Veteran alleged that he was unable to maintain gainful employment due to the worsening of his service connected and non service-connected disabilities.  

During the March 2009 Board hearing, the Veteran stated that he had graduated with a specialization in hospitality management and that, "there was just no pay in that job.  It's very low pay.  It's minimum wage...The compensation because of my disability would help me because the physical labor jobs I just can't do."  Hearing Transcript at p. 7.

In a June 2009 VA treatment record, the Veteran reported that he owned a taxi company.  In a subsequent February 2011 VA treatment record, the Veteran reported that he was a taxi driver and that he worked 12 hours a day/ 7 days a week.  

During the August 2011 VA examination, the Veteran reported that he had worked a variety of jobs throughout the years, and that he had not worked since 2007 when he was doing car sales for about 3 years.

In a June 2013 VA mental health intake record, it was noted:

[The Veteran's] [l]ack of motivation began approx 10 yrs ago.  He stated he lost interest in his work[.] . . . At the time he drove an employee shuttle bus for a casino.  He maintained that employment for 3 yrs.  He denied any precipitating event.  

Also in the June 2013 VA mental health intake record, the Veteran was noted to report the following to the mental health clinician:

I've graduated from college 2x, as an auto technician and hospitality management.  I can't put them to use [because] I can't get along [with] people I work with.  

The Veteran further reported that he was currently in significant financial debt and that his only income was his VA disability compensation benefits.  He indicated that his spouse had no income or health insurance.  With regard to the Veteran's history regarding current and past employability and/or lack thereof, the June 2013 VA mental health clinician commented:

I consulted [with] Veteran's PCP . . . He stated, as of his last appointment [with] Veteran [in April 2013], Veteran was the proprietor of a local cab company which requires him to pick up fares at all hours of day or night.  He noted Veteran had reported concerns, anxieties, about local completion and attempting to collect as many fares as possible in an effort to beat his competition.  Chronic pain at his last visit [with] Veteran was manageable, and Veteran was working full time [with] his cab company. . . I would like to address the discrepancy [between] his and his PCP's reported employment.  

In the above October 2013 VA DBQ, the examiner commented that the Veteran avoided any heavy lifting with his shoulders, and that the Veteran reported that he could lift a 50 pound bag of dog food but avoided doing so because it would cause shoulder pain.  Otherwise, the examiner noted that the Veteran had not worked since 2003 but that prior occupations included driver, sales, and occasional warehouse worker.  

In a February 2014 VA medical record, the Veteran was reported to own a cab company and that he was not getting enough sleep at night due to the kind of work he did.  

The Board notes that in December 2014, an addendum medical opinion was obtained from the October 2013 VA examiner, who opined that the Veteran's bilateral shoulder disability did not render him unemployable in a sedentary environment.  However, as the examiner failed to provide a rationale for this finding, such opinion was deemed insufficient.  See February 2016 JMR.

In August 2016, as discussed above, the VA examiner noted that the Veteran was a driver of taxi, trucks and busses, and that while he still drives a car, it would not be expected that he could drive busses or trucks due to his limited motion and the speed/strength needed in quick response to movements in traffic.  However, the examiner found that the Veteran would not be limited in desk work by his shoulder disability, as he could write and noted that he held his dog in his arms that day in the office.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board emphasizes that 38 C.F.R. § 4.16 does not require VA to identify a specific job that the Veteran is qualified to perform, is available in the national or local economy, and/or exceeds the poverty threshold, in denying entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  In making an employability determination, an examiner must consider and discuss a claimant's level of education, other training, and work experience, along with the disabling effects of the Veteran's service-connected disability or disabilities, on his ability to obtain or maintain substantially gainful employment.  

As noted above, the Veteran's service-connected left shoulder disability, as per the Board's decision, is found to warrant no more than a 20 percent rating.  As previously reported, the Veteran's combined disability rating is 30 percent.  Thus, the Veteran does not meet the schedule requirements for a TDIU under 38 C.F.R. § 4.16(a).  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral shoulder disability for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  

The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU extra-schedular rating merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96.  With that said, the Board itself cannot assign an extra-schedular rating in the first instance.  The Board must consider whether to refer a case to the Director of Compensation and Pension (C&P) Service for an extra-schedular evaluation.  

Based on its review of the evidence, the Board does not find that referral of the Veteran's claim to the Director of C&P Service is warranted.  

The evidence of record, as discussed above, reflects that while the Veteran would be unable to perform physical employment requiring above the shoulder (height) work, lifting, or strenuous use of his shoulders, the Veteran is capable of performing sedentary employment.  While the Veteran could be limited in the performance of his duties as an auto technician due to his bilateral shoulder disability, there is no indication that his work in the hospitality management field would necessarily be so limited.  The Board finds persuasive that the Veteran reported to the June 2013 VA clinician that he was unable to take advantage of his training programs because he had problems getting along with people.  He did not report that his bilateral shoulder disability precluded his employability in a hospitality management position, and there is no indication that all employment in this field would require the use of physical labor constituting reaching above the head.  

Notwithstanding the above, there is also evidence that the Veteran works as a cab driver, although his reported history to clinicians about his owning a cab company and/or driving a cab has been, at times, inconsistent.  As late as February 2014, a VA treatment record does note the Veteran working as a cab driver.  VA treatment records note the Veteran's complaints of worsening low back pain and left-side sciatica secondary to prolonged sitting.  In light of the above, the Board is unable to conclude that the Veteran is not working as a cab driver.  Moreover, the medical evidence does not reflect that the Veteran is incapable of driving due to his bilateral shoulder disability.  As noted previously, the Veteran failed to submit an updated VA Form 21-8940 as requested.  The form could have provided additional information concerning the Veteran's employment status.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (if a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative information).  

Therefore, in light of the above evidence, to include consideration of the Veteran's education and training, the Board finds that the Veteran's bilateral shoulder disability does not preclude him from performing the physical and mental acts required by employment.  Therefore, referral of the matter to the Director of C&P Services for consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

Entitlement to a rating greater than 20 percent for service-connected left shoulder disability is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


